          Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SYSTEM AGENCY,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-6486 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
JOSEPH VILLANUEVA,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court received by mail a document and three exhibits sent by pro se Defendant
Joseph Villanueva titled “Defendant’s Response to Motion for Summary Judgment, Motion to
Dismiss and Motion for Continuance.” The papers — which are attached to this Order — are
dated July 31, 2020, and were mailed to Chambers. The Court will treat these papers as
Defendant’s opposition to Plaintiff’s Motion for Summary Judgment, ECF No. 49. As the
papers appear to have been sent before the August 2, 2020 deadline for Defendant’s opposition,
the Court’s August 10, 2020 Order to Show Cause, see ECF No. 55, is hereby VACATED. (The
Court need not remove the document from ECF.)

        Plaintiff shall submit any reply by September 8, 2020.

        Mr. Villanueva is reminded that all communications and filings with the Court made by a
pro se party must be submitted to the Court’s Pro Se Intake Unit, Room 105, New York, New
York 10007.

        Plaintiff is directed to serve a copy of this order on Defendant and to file proof of such
service within two business days.

        SO ORDERED.

Dated: August 24, 2020                                     __________________________________
                                                             ________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                               FUR
                                                                                U MAN
                                                                  United States District Judge
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 2 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 3 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 4 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 5 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 6 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 7 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 8 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 9 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 10 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 11 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 12 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 13 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 14 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 15 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 16 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 17 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 18 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 19 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 20 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 21 of 22
Case 1:19-cv-06486-JMF Document 57 Filed 08/24/20 Page 22 of 22
